Case:19-60405-EJC Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:1 of 9
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

     
 

Fill in this information to identify your case:
Debtor 1 Kenneth W. Thompson, Sr.

   

 

        

 

    
 

First Name Middle Name Last Name
Debtor 2 Lori B. Thompson [_] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name
Case number | a) boy Oo 5

   

 

(If known)

 
 

 

Chapter 13 Plan and Motion

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [¥] contains nonstandard provisions. See paragraph 15 below.
plan: [_] does not contain nonstandard provisions.

(b) This [¥] values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [_] does not value claim(s) that secures collateral.

(c) This [V] seeks to avoid a lien or security interest. See paragraph 8 below.
plan: [_] does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1,760.00 for the applicable commitment period of:

[_] 60 months: or
[¥] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).
(If applicable include the following: These plan payments will change to $ monthly on .)
(b) The payments under paragraph 2(a) shall be paid:
[_] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the

monthly plan payment:

[_] Debtor 1 % [_] Debtor 2 %

 

|W] Direct to the Trustee for the following reason(s):
[_] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
[¥] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):
It would be in Debtors' best interest to make direct payments to the Trustee. No deductions come
out of husband's pay, and the wife's income is not enough to cover the wage withholding & her
personal expenses.

(c) Additional Payments of $0.00 (estimated amount) will be made on_.__, _ (anticipated date) from (source, including income
tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-60405-EJC Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:2 of 9

 

 

 

Debtor Kenneth W. Thompson Case number
Lori B. Thompson | 4- b o4o5
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which
become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.
PAYMENTS TO
PRINCIPAL MADE BY MONTH OF FIRST INITIAL
RESIDENCE (TRUSTEE OR  POSTPETITION MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) PAYMENT TO CREDITOR PAYMENT
0.84 acre of real property and house
located at 169 E Brazell Street
Reidsville, GA
Eli Collins, LLC Yes Debtors November, 2019 $600.00
Renasant Bank 0.84 acre of real property and house Yes Debtors November, 2019 $175.00

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to

prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT — ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable
pp )
Renasant Bank 0.84 acre of real Yes $250.00 0.00%
property and house
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.
(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Chrysler Capital 2018 Dodge Ram $38,168.00 7.00% $528/18 Months
Promaster Cargo Van $891.00 until paid in full
PNC Bank 2018 GMC Canyon $29,703.00 7.00% Min. $362.00
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Farmers Furniture TV and all other $436.00 0.00% Min. $10.00
collateral

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:19-60405-EJC Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:3 of 9

 

 

 

 

 

 

Debtor Kenneth W. Thompson Case number gq at ALCS
Lori B. Thompson i = LU it OS
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
First Franklin Financial Miscellaneous $1.00 0.00% Min. $1.00
Household goods and
all other collateral
Republic Finance Miscellaneous $1.00 0.00% Min. $1.00
Household goods and
all other collateral
WS Badcock Miscellaneous furniture $1,000.00 7.00% Min. $20.00
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
[_] with interest at % per annum; or [_] without interest:
None
(h)* General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $0.00, whichever
is greater.
5, Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
AT & T Mobility Cell phone contract Rejected
Verizon Wireless Cell phone contract Assumed $315.00 Debtors
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [_] Direct to the Creditor; or [_] To the Trustee

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

-NONE-

qs Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following

claimant(s):

CLAIMANT ADDRESS

-NONE-

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

CREDITOR LIEN IDENTIFICATION (if known)
Farmers Furniture

First Franklin Financial

Republic Finance

WS Badcock

PROPERTY

Miscellaneous Household goods
Miscellaneous Household goods
Miscellaneous Household goods
Miscellaneous Household goods

9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may

be granted upon motion filed within that 180-day period.
GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Banknuptcy
Case:19-60405-EJC Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:4 of 9

 

 

 

Debtor Kenneth W. Thompson Case number Oa tz ;
Lori B. Thompson {1-LoO4 oS
CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
Core Credit Union #534-2 2017 Nissan Altima Full Satisfaction
10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
1325(a)(5).
11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon

the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases, The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes, after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14, Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Core Credit Union #534-3 and World Finance are contingent claims paid by the co-signers outside of the plan.
By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.
Dated: October 18, 2019 Is! Kenneth W. Thompson, Sr.

Kenneth W. Thompson, Sr.
Debtor 1

 

!s/ Lori B. Thompson
Lori B. Thompson
Debtor 2

Is/ J. Michael Hall
J. Michael Hall 319333
Attorney for the Debtor(s)

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-60405-EJC Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:5 of 9

United States Bankruptcy Court
For the Southern District of Georgia

In the Matter of: ) Chapter 13 Bankruptcy
Kenneth W. Thompson, Sr. and Case No. 19-60405
Lori B. Thompson, )
Debtors.
CERTIFICATE OF SERVICE

 

I certify that I have served the Plan by United States standard first-class mail to

the Chapter 13 Trustee, the US Trustee, and creditors on the attached mailing matrix:

O. Byron Meredith, III Office of the U.S. Trustee
Chapter 13 Trustee Johnson Square Business Center
PO Box 10556 2 E Bryan Street, Ste. 725
Savannah, GA 31412 Savannah, GA 31401

This 22™ day of October, 2019.

/s/ J. Michael Hall

Attorney Bar No. 319333
Attorney for Debtors

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458
Telephone: (912) 764-6757
E-Mail: mhall@hallnavarro.com

 
Case:19-60405-EJC
Label Matrix for local noticing
1130-6
Case 19-60405
Southern District of Georgia
Statesboro
Tue Oct 22 13:11:04 EDT 2019

Afni, Inc,
PO Box 3517
Bloomington IL 61702-3517

Angela McElroy-MaGruder

Clacys McElroy-McGruder & Kitchens
512 Telfair Street

Augusta GA 30901-2310

(p)W S BADCOCK CORPORATION
POST OFFICE BOX 724
MULBERRY FL 33860-0724

(p) CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285

Chatham Hospitalists
PO Box 15909
Savannah GA 31416-2609

Coastal Imaging Solutions
503 Eisenhower Dr
Savannah GA 31406-2668

Core Credit Union
PO Box 1987
Statesboro GA 30459-1987

Doctors Lab,
PO Box 4750
Valdosta GA 31604-4750

Eli Collins, LLC
PO Box 326
Reidsville GA 30453-0326

Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:6 of 9

AT & T Mobility
PO Box 537104
Atlanta GA 30353-7104

Altamaha Bank
PO Box 489
Vidalia GA 30475-0489

Appling Investments
PO Box 727
Allenhurst GA 31301-0727

Berkshire Aviation, LLC
PO Box 179
Great Barrington MA 01230-0179

Castle Credit

20 N Wacker Dr.

Ste, 2275

Chicago IL 60606-3096

Chevron
PO Box 5010
Concord CA 94524-0010

Comenity Bank
Bankruptcy Dept.
182125

Columbus OH 43218-2125

Credit One Bank
PO Box 60500
City of Industry CA 91716-0500

Dr. Ben Neely, M. D.
112 North Washington St.
Lyons GA 30436-1179

Emergency Physician

c/o Franklin Collection Serv.
2978 W Jackson St.

Tupelo MS 38801-6731

AT&T Mobility
One AT&T Way, Room 3A104
Bedminster NJ 07921-2693

(p) AMERICREDIT FINANCIAL SERVICS DBA GM FINAN
PO BOX 183853
ARLINGTON TX 76096-3853

B-Real, LLC

MS 550

PO Box 91121

Seattle WA 98111-9221

Blakeley Medical Group

c/o Holloway Credit Solutions
3201 Montgomery Highway, Ste, 4
Dothan AL 36303-2113

Chapman Healthcare Services
305 Maple Drive
Vidalia GA 30474-8908

Chrysler Capital
PO Box 961275
Fort Worth TX 76161-0275

Convergent Outsourcing, Inc,
PO Box 9004
Renton WA 98057-9004

Cummings Sales and Services
706 Spence Lane
Nashville TN 37217-1144

East GA Reg Med Center
PO Box 1048
Statesboro GA 30459-1048

(p) FARMERS FURNITURE

ATTN CORPORATE CREDIT DEPT
PO BOX 1140

DUBLIN GA 31040-1140
Case:19-60405-EJC
Fingerhut /Webbank
6250 Ridgewood Road
Saint Cloud MN 56303-0820

GA Dept. of Revenue

Compliance Division, ARCS-Bankruptcy
1800 Century Blvd. NW, Ste. 9100
Atlanta GA 30345

Genentech Access To Care
IDNA Way-MS #210
South San Francisco CA 94080-4918

Hunter Warfield ‘
4620 Woodland Corporate Blvd,
Tampa FL 33614-2415

James Madix
PO Box 2049
Moultrie GA 31776-2049

Kenneth W. Thompson, Sr,
Lori B. Thompson

169 E Brazell Street
Reidsville GA 30453-4807

Medclear
507 Prudential Road
Horsham PA 19044-2308

Memorial Hlth
PO Box 23089
Savannah GA 31403-3089

Montgomery Emergency Group, LLC
PO Box 400
San Antonio TX 78292-0400

(p) CREDITORS BANKRUPTCY SERVICE
PO BOX 800849
DALLAS TX 75380-0849

Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:7 of 9

Firestone
PO Box 81307
Cleveland OH 44181-0307

GA Emergency Assoc
PO Box 10066
Savannah GA 31412-0266

J. Michael Hall

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458-4848

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

Philadelphia PA 19101-7346

Jessica Sanders
3700 Cleary Lane
Brooklet GA 30415-5100

Lanier Collection Agency
PO Box 15519
Savannah GA 31416-2219

Medstarone Toombs
PO Box 16268
Savannah GA 31416-2968

Merchants & Medical Adjustment
321 Main Street S$
Tifton GA 31794-4897

Nancy Elwood MD
1811 Edwina Drive
Vidalia GA 30474-8963

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

First Franklin Financial
PO Box 667

1100 East 1st, Street
Vidalia GA 30474-4206

GE Money Bank
PO Box 5010
Concord CA 94524-0010

Hart Photography Studio
101 SW Broad Street
Lyons GA 30436-1495

J, Milton Moody MD
113 Moody Circle
Lyons GA 30436-1428

Kenneth W. Thompson, Jr,
169 E Brazell Street
Reidsville GA 30453-4807

Meadows Reg. Med Center
PO Box 407
Vidalia GA 30475-0407

Memorial Health Phy. Serv.
4731 Waters Ave.
Savannah GA 31404-6219

Merrick Bank
PO Box 9201
Old Bethpage NY 11804-9001

Neurological Institute
4 Jackson Blvd,
Savannah GA 31405-5895

PNC Bank
2730 Liberty Ave,
Pittsburgh PA 15222-4747
Case:19-60405-EJC
Paragon Revenue Group
PO Box 127
Concord NC 28026-0127

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Renasant Bank
104 North Main St.
Reidsville GA 30453-4800

Sams
4605 Duke Dr.
Mason OH 45040-9410

Tattnall Community Hospital
c/io Barrister’s Collection
1201 W Peachtree St. NE
Atlanta GA 30361-3503

Verizon Wireless

500 Technology Drive

#500

Weldon Springs MO 63304-2225

Vidalia Radiology Assoc.

c/o Merchants Adjustment Serv,
PO Box 7511

Mobile AL 36670-0511

Paramount Recovery Systems, L.P.
PO Box 23369
Waco TX 76702-3369

Professional Recovery Consultants, Inc,
PO Box 603586
Charlotte NC 28260-3586

(p) REPUBLIC FINANCE LLC
282 TOWER RD
PONCHATOULA LA 70454-8318

South GA Radiology
PO Box 1069
Statesboro GA 30459

Kenneth W. Thompson Sr,
169 E Brazell Street
Reidsville, GA 30453-4807

Vidalia Anesthesia Assoc.
PO Box 1303
Vidalia GA 30475-1303

Woody Folsom Auto Group, Inc.
PO Box 1250
Baxley GA 31515

Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:8 of 9

(p) PHOENIX FINANCIAL SERVICES LLC
PO BOX 361450
INDIANAPOLIS IN 46236-1450

Quest Diagnostics
PO Box 41652
Philadelphia PA 19101

Roundup Funding, LLC
MS 550

PO Box 91121

Seattle WA 98111-9221

Summit Cancer Care
PO Box 23949
Savannah GA 31403-3949

Lori B. Thompson
169 E Brazell Street
Reidsville, GA 30453-4807

Vidalia Imaging Assoc.
PO Box 13220
Savannah GA 31416-0220

World Finance
609 Brannen St, Ste 8
Statesboro GA 30458-2004

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342(£) and Fed.R.Bank.P, 2002 (g) (4).

Americredit
200 Bailey Ave.
Fort Worth TX 76107

Farmers Furniture
Attn: Corporate Credit
P.O. Box 1140

Dublin GA 31040-1140

Badcock Home Furniture
307 E Ist Street
Vidalia GA 30474

Nexcard
PO Box 650524
Dallas TX 75265

Capital One Bank USA, NA
PO Box 85015
Richmond VA 23285-5075

Phoenix Financial Serv.
PO box 361450
Indianapolis IN 46236-1450
Case:19-60405-EJC Doc#:5 Filed:10/22/19 Entered:10/22/19 13:42:24 Page:9 of 9

(d)Phoenix Financial Serv., LLC Portfolio Recovery Assoc., LLC Republic Finance
8902 Otis Ave, PO Box 41067 721 S Main Street
Ste. 103A Norfolk VA 23541 Suite 2
Indianapolis IN 46201-6000 Statesboro GA 30458

(d)WS Badcock
PO Box 232
Mulberry FL 33860

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Core Credit Union (d)GA Emergency Assoc. (d)J. Michael Hall
PO Box 1987 PO Box 10066 Hall & Navarro, LLC
Statesboro GA 30459-1987 Savannah GA 31412-0266 5 Oak Street

Statesboro, GA 30458-4848

(d)Lanier Collection Agency (d)Meadows Reg. Med. Center End of Label Matrix
PO Box 15519 PO Box 407 Mailable recipients 80
Savannah GA 31416-2219 Vidalia GA 30475-0407 Bypassed recipients 5

Total 85
